 

Asset Purchase Agreement

 

This Asset Purchase Agreement (this “Agreement”) is made and entered into as of
October 6, 2011 (the “Effective Date”) by and between Global Health Voyager,
Inc. a Delaware corporation (“Acquiror”), Healthcare International Networks, LLC
a Delaware limited liability company the (“Seller”).

 

Recitals

 

A.       The Seller has determined that it would be advisable and in its best
interests that Acquiror purchase from Seller, and Seller sell, transfer and
assign to Acquiror, the Purchased Assets (as defined below) all on the terms set
forth herein (the “Asset Purchase”), and, in furtherance thereof, has approved
the Asset Purchase and the other transactions contemplated by this Agreement.

 

B.       Seller and Acquiror desire to make certain representations, warranties,
covenants and other agreements in connection with the Asset Purchase as set
forth herein.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and other agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I
PURCHASE AND SALE

 

1.1       Certain Definitions. As used in this Agreement, the following terms
shall have the meanings indicated below:

 

(i)        “Acquiror Ancillary Agreements” means all agreements and documents to
which Acquiror is or will be a party that are required to be executed pursuant
to this Agreement.

 

(ii)       “Business” means the entire business of Seller known as "Planet
Hospital", including, without limitation, any and all business or activity
related to the medical tourism operations of "Planet Hospital" except for any
activities expressly retained by Seller hereunder.

 

(iii)      “Business Day” means a day (a) other than Saturday or Sunday and
(b) on which commercial banks are open for business in Los Angeles, California.

 

(iv)      “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(v)       “Contract” means any contract, agreement, instrument, understanding,
commitment or undertaking (including leases, licenses, mortgages, notes,
guarantees, sublicenses, subcontracts and purchase orders).

 

(vi)      “Encumbrance” means, with respect to any asset, any mortgage, deed of
trust, lien, pledge, charge, security interest, title retention device,
conditional sale or other security arrangement, collateral assignment, claim,
charge, adverse claim of title, ownership or right to use, or other encumbrance
of any kind in respect of such asset.

 

(vii)      “Governmental Entity” means any supranational, national, state,
municipal, local or foreign government, any court, tribunal, arbitrator,
administrative agency, commission or other governmental official, authority or
instrumentality, in each case whether domestic or foreign, any stock exchange or
similar self-regulatory organization or any quasi-governmental or private body
exercising any regulatory, taxing or other governmental or quasi-governmental
authority.

 

 

 

 

(viii)     “IRS” means the Internal Revenue Service.

 

(ix)       “Legal Requirements” means any federal, state, foreign, local,
municipal or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity and any orders,
writs, injunctions, awards, judgments and decrees applicable to Seller or to any
of its assets, properties or businesses.

 

(x)       “Liabilities” means all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured, determined or
determinable, asserted or unasserted, known or unknown, including those arising
under any law, action or governmental order and those arising under any
Contract.

 

(xi)       “Person” means any natural person, company, corporation, limited
liability company, general partnership, limited partnership, trust,
proprietorship, joint venture, business organization or Governmental Entity.

 

(xii)      “Purchased Assets” has the meaning set forth in Section 1.2.

 

(xiii)     “Regulatory Approvals” means all permits, licenses, certifications or
approvals of any Governmental Entity associated with or necessary for the
ownership, use or operation of the Purchased Assets or otherwise related to or
used in or necessary for the Business.

 

(xiv)     “Securities Act” means the Securities Act of 1933, as amended.

 

(xv)      “Seller Ancillary Agreements” means all agreements and documents to
which Seller is or will be a party that are required to be executed pursuant to
this Agreement.

 

(xvi)      “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means
(i) any net income, alternative or add-on minimum tax, gross income, estimated,
gross receipts, sales, use, ad valorem, value added, transfer, franchise, fringe
benefit, capital stock, profits, license, registration, withholding, payroll,
social security (or equivalent), employment, unemployment, disability, excise,
severance, stamp, occupation, premium, property (real, tangible or intangible),
environmental or windfall profit tax, custom duty or other tax, governmental fee
or other like assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount (whether disputed
or not) imposed by any Governmental Entity responsible for the imposition of any
such tax (domestic or foreign) (each, a “Tax Authority”), and (ii) any Liability
for the payment of any amounts of the type described in clause (i) of this
sentence as a result of being a transferee of or successor to any Person or as a
result of any express or implied obligation to assume such Taxes or to indemnify
any other Person.

 

(xvii)     “Tax Return” means any return, statement, report or form (including
estimated Tax returns and reports, withholding Tax returns and reports, any
schedule or attachment, and information returns and reports) required to be
filed with respect to Taxes.

 

Other capitalized terms defined elsewhere in this Agreement and not defined in
this Section 1.1 shall have the meanings assigned to such terms in this
Agreement.

 

2

 

 

1.2       Purchased Assets. Upon the terms and subject to the conditions of this
Agreement, Acquiror agrees to purchase from Seller and Seller agrees to sell,
transfer, convey, assign and deliver, or cause to be sold, transferred,
conveyed, assigned and delivered, to Acquiror at the Closing all right, title
and interest in and to all of the following assets free and clear of all
Encumbrances (collectively, the “Purchased Assets”):

 

(i)       All assets and property of Seller listed on Schedule 1.2;

 

(ii)      All Seller Authorizations and all rights of Seller therein or thereto;

 

(iii)     The goodwill associated with the Purchased Assets and the Business;

 

(iv)     All of Seller’s general and financial records, marketing and sales
information, pricing, marketing plans, promotional materials, business plans,
financial and business projections, customer lists, and other files and records
(or applicable portions thereof) pertaining to the Purchased Assets and/or the
Business; and

 

(v)      Any and all other assets and rights that are or have been owned or
controlled or held by Seller, including, without limitation, any and all assets
and rights that are or have been used or exploited in connection with the
Business.

 

Notwithstanding the foregoing or anything else in this Agreement, the failure of
any item to appear on a schedule that purports to list Purchased Assets of a
type shall have no effect on the classification of that item as a Purchased
Asset (or that type of Purchased Asset).

 

1.3       Exclusion of Liabilities. As a material consideration and inducement
to Acquiror to enter into this Agreement, Seller will retain, and will be solely
responsible for paying, performing and discharging when due, and Acquiror will
not assume or otherwise have any responsibility or liability for, any and all
Liabilities of Seller (whether now existing or hereafter arising) and in any way
associated with the Purchased Assets or otherwise (the “Excluded Liabilities”).

 

1.4       Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place on the date hereof. The Closing shall take place at
the offices of Global Health Voyager, Inc., Los Angeles, California, or at such
other location as the parties hereto agree. The date on which the Closing
actually occurs is herein referred to as the “Closing Date.”

 

1.5       Purchase Price.

 

(a)       Purchase Price. On the terms and subject to the conditions set forth
in this Agreement, as consideration for the Purchased Assets, Acquiror shall
issue $90,000 of restricted common stock (the "Common Stock") of Acquiror
determined upon the following formula: $90,000 divided by the average of the
closing sale prices of the Common Stock on the Over the Counter Bulletin Board
over the thirty trading days prior to the Closing Date (collectively, the
“Consideration Shares”), ( referred to also as the “Purchase Price”). The
Consideration Shares will be issued to Seller or Seller's designees.

 

(b)       Allocation of Purchase Price. Acquiror and Seller shall in good faith
agree upon the allocation of the Purchase Price among the Purchased Assets in
accordance with the principles of Section 1060 of the Code and Treasury
regulations thereunder (the “Purchase Price Allocation”).

 

3

 

 

1.6       Title Passage; Delivery of Purchased Assets.

 

(a)       Title Passage. Upon the Closing, all of the right, title and interest
of Seller in and to all of the Purchased Assets shall pass to Acquiror.

 

(b)       Method of Delivery of Assets; Transfer Taxes. The Purchased Assets
shall be delivered to Acquiror in the form and to the location to be determined
by Acquiror in its reasonable discretion; provided, that, to the extent
practicable, Seller shall deliver all of the Purchased Assets through electronic
delivery or in another manner reasonably calculated and legally permitted to
minimize or avoid the incurrence of transfer and sales Taxes if such method of
delivery does not adversely affect the condition, operability or usefulness of
any Purchased Asset.

 

1.7       Taxes.

 

(a)       Seller shall be responsible for, and shall pay all Taxes incurred or
that may be payable in connection with the transaction contemplated by this
Agreement to any taxing authority (including without limitation the sale,
transfer, and delivery of the Purchased Assets) (collectively, “Transaction
Taxes”). Acquiror and Seller agree to cooperate in the filing of all necessary
documentation and all Tax returns, reports and forms with respect to all such
Transaction Taxes.

 

(b)       Seller shall be responsible for and shall pay any and all Taxes with
respect to the Purchased Assets relating to all periods (or portions thereof)
ending on or prior to the Closing Date, and Acquiror shall be responsible for
and shall pay any and all Taxes with respect to the Purchased Assets relating to
all periods (or portions thereof) ending after the Closing Date.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Subject to the disclosures set forth in the disclosure letter of Seller
delivered to Acquiror concurrently with the parties’ execution of this Agreement
and which is attached hereto (the “Seller Disclosure Letter”), Seller represents
and warrants to Acquiror that all of the following statements in this Article II
are true and correct as follows without exception:

 

2.1       Organization, Standing and Power. Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware. Seller has all requisite power and authority to own,
operate and lease its properties and to conduct its business as currently being
conducted and as currently proposed by it to be conducted and is duly qualified
to do business and is in good standing in each jurisdiction where the failure to
be so qualified or in good standing, individually or in the aggregate with any
such other failures, would reasonably be expected to have a material adverse
effect on the Business or the Purchased Assets.

 

2.2       Authority; Noncontravention.

 

(a)       Seller has all requisite corporate power and authority to enter into
this Agreement and to consummate the transactions contemplated by this Agreement
and the Seller Ancillary Agreements. The execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement and the Seller Ancillary Agreements have been duly authorized by all
necessary corporate action on the part of Seller, the managers of Seller and the
members of Seller and any other holder with an ownership interest in Seller
(collectively, the “Seller Members”). This Agreement has been duly executed and
delivered by Seller. This Agreement and the Seller Ancillary Agreements
constitute valid and binding obligations of Seller and the enforceable against
Seller in accordance with their respective terms, subject only to the effect, if
any, of (i) applicable bankruptcy and other similar laws affecting the rights of
creditors generally and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies. All Seller Members by
resolutions duly adopted (and not thereafter modified or rescinded), have
approved and adopted this Agreement and the Seller Ancillary Agreements, the
execution and delivery hereof and approved the Asset Purchase and, determined
that this Agreement and the terms and conditions of the Asset Purchase and this
Agreement are advisable and in the best interests of the Seller and the Seller
Members.

 

4

 

 

(b)       The execution and delivery by Seller of this Agreement and the Seller
Ancillary Agreements do not, and the consummation of the transactions
contemplated hereby and thereby will not, (i) result in the creation of any
Encumbrance on any of the Purchased Assets or (ii) conflict with, or result in
any violation of or default under (with or without notice or lapse of time, or
both), or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of any benefit under, or require any consent, approval or
waiver from any Person pursuant to, (A) any provision of Seller’s Operating
Agreement, dated _________, 20__ or other equivalent organizational or governing
documents of the Seller, in each case as amended to date, (B) any Contract
applicable to any of the Purchased Assets, or (C) any Legal Requirements
applicable to Seller or any of the Purchased Assets.

 

(c)       No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity of any other Person is
required by or with respect to Seller in connection with the execution and
delivery of this Agreement or the Seller Ancillary Agreements or the
consummation of the transactions contemplated hereby and thereby that would
reasonably be expected to materially and adversely affect the ability of the
Seller to consummate the Asset Purchase or any of the other transactions
contemplated hereby.

 

2.3       Litigation. There is no action, suit, proceeding, claim, mediation,
arbitration or investigation pending, or, to the knowledge of Seller ,
threatened against Seller (or Seller’s employees, officers or members, in their
capacities as such) or any of the Purchased Assets, nor, to the knowledge of
Seller, is there any reasonable basis for any such action, suit, proceeding,
claim, mediation, arbitration or investigation. There is no judgment, decree,
injunction or order against Seller or any of the Purchased Assets.

 

2.4       Compliance with Laws; Governmental Permits. Seller has complied in all
material respects with, is not in material violation of, and has not received
any notices of violation with respect to, any Legal Requirement with respect to
the ownership or operation of the Purchased Assets.

 

2.5       Tax Matters. There is no pending audit or examination concerning any
Tax Return of Seller that relates to the Business or the Purchased Assets and
Seller has not received any notice of any request for such an audit or
examination. There is no pending claim or assessment or lien against Seller or
any of the Purchased Assets by any Governmental Entity concerning any alleged
deficiency in Taxes that relate to the Business or the Purchased Assets and
Seller has not received any notice that such a claim or assessment will be
brought against Seller. There are no Encumbrances on any of the Purchased Assets
relating to or attributable to Taxes.

 

2.6       Intellectual Property.

 

(a)       As used in this Agreement, the following terms shall have the meanings
indicated below:

 

(i)       “Intellectual Property” means any and all trade secrets, proprietary
information, know how, technology, technical data, proprietary processes and
formulae, customer lists and supplier lists, all trade names, logos, trade
dress, trademarks and service marks, trademark and service mark registrations,
trademark and service mark applications, trust marks, and any and all goodwill
associated with and symbolized by the foregoing items, Internet domain name
registrations, Internet and World Wide Web URLs or addresses, all copyrights,
copyright registrations and applications therefor, and all other rights
corresponding thereto, all computer software, including all source code, object
code, firmware, development tools, files, records and data, all databases and
data collections and all rights therein, all moral and economic rights of
authors and inventors, however denominated, and any similar or equivalent rights
to any of the foregoing, and all tangible embodiments of the foregoing.

 

5

 

 

(ii)       “Seller IP Rights” means all Intellectual Property that is directly
or indirectly owned or controlled by or licensed to the Seller or to which
Seller otherwise has any rights, and includes, without limitation, all
Intellectual Property Rights necessary to conduct the business of the Seller as
conducted in the past, as currently conducted and as currently proposed to be
conducted as of the Effective Date by the Seller.

 

(b)       Seller (i) owns free and clear of all Encumbrances and has
independently developed or acquired, all of the Seller Intellectual Property
owned by it and all Seller IP Rights.

 

(c)       Neither the execution or delivery or effectiveness of this Agreement
nor the performance of Seller’s obligations under this Agreement will cause the
forfeiture or termination of, or give rise to a right of forfeiture or
termination of any Intellectual Property or Seller IP Right or impair the right
of Seller or Acquiror to use, possess, sell or license any such property or
rights. Seller has taken commercially reasonable steps to protect and maintain
all such property and rights.

 

(d)       Seller has not been involved in any suit, action or proceeding (or
received any notice or threat) which involves a claim of infringement,
violation, dilution or misappropriation of any Intellectual Property right of
any third party or which contests the legality, use, validity, ownership or
right of Seller to exercise any of the Seller IP Rights, and there is no
reasonable basis for any of the foregoing. Seller has not received any notices
of any infringement or misappropriation by, or any conflict with, any third
party with respect to any Intellectual Property Right (including any demand or
request that Seller license any rights from a third party).

 

(e)       Seller has taken commercially reasonable steps to protect and preserve
the confidentiality of all confidential or non-public information included in
the Seller IP Rights (“Confidential Information”).

 

(f)       The execution, delivery and performance of this Agreement, will comply
with all applicable Legal Requirements relating to privacy and with the Seller’s
privacy policies. Seller has not received any complaint or claim regarding the
Seller’s collection, use or disclosure of personally identifiable information,
and to the Seller’s knowledge there is no reasonable basis for such complaint or
claim.

 

2.7       Sufficiency of Assets; Absence of Encumbrances. The Purchased Assets
constitute all of the assets that are necessary for Acquiror to own, conduct,
operate, and continue the Business and to sell and otherwise enjoy full rights
to exploitation of the Purchased Assets and all products and services that are
provided in connection with the Purchased Assets without (a) the need for Buyer
to acquire or license any other asset, property or Third Party Intellectual
Property Right, and (b) the breach or violation of any Contract. Upon Closing,
Acquiror will acquire exclusive, good and marketable title or license to the
Purchased Assets.

 

2.8       Adequate Provision for Creditors. Seller has determined that after the
consummation of the transactions contemplated by this Agreement, Seller will be
able to meet its obligations to its creditors as they come due.

 

6

 

 

2.9       Capitalization. The capitalization and outstanding ownership interests
in Seller as of immediately prior to the Closing Date is set forth on Exhibit A
hereto. Upon any distribution of the Consideration Shares by Seller, the
Consideration Shares will be distributed as set forth next to each Seller
Member’s name on Exhibit A attached hereto. Each person or entity acquiring such
shares is an "accredited investor" within the meaning of Regulation D of the
Securities Act of 1933, as amended (the "1933 Act").

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF ACQUIROR

 

Acquiror represents and warrants to Seller that all of the following statements
in this Article III are true and correct as follows:

 

3.1       Organization, Standing and Power. Acquiror is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has all requisite power and authority
to own, operate and lease its properties and to conduct its business as
currently being conducted.

 

3.2       Authority. Acquiror has all requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated by
this Agreement and the Acquiror Ancillary Agreements. The execution and delivery
of this Agreement and the consummation of the transactions contemplated by this
Agreement and the Acquiror Ancillary Agreements have been duly authorized by all
necessary corporate action on the part of Acquiror and Acquiror’s Board of
Directors. This Agreement has been duly executed and delivered by Acquiror. This
Agreement and the Acquiror Ancillary Agreements are valid and binding
obligations of Acquiror enforceable against Acquiror in accordance with their
respective terms, subject only to the effect, if any, of (i) applicable
bankruptcy and other similar laws affecting the rights of creditors generally
and (ii) rules of law governing specific performance, injunctive relief and
other equitable remedies.

 

3.3       Valid Issuance of Consideration Shares. The Consideration Shares that
are being issued, sold and delivered to Seller in accordance with the terms of
this Agreement for the consideration expressed herein, will be duly and validly
issued, fully paid, and non-assessable, and will be free of any Encumbrances or
restrictions on transfer other than restrictions on transfer under this
Agreement, the Stock Confirmation and Restriction Agreement, the Seller
Ancillary Agreements and under applicable state and federal securities laws. The
sale of the Consideration Shares pursuant to this Agreement is not subject to
any preemptive rights or rights of first refusal that have not been properly
waived or complied with.

 

ARTICLE IV
ADDITIONAL AGREEMENTS

 

4.1       Confidentiality; Public Disclosure. Seller covenants and agrees with
Acquiror that, from and at all times after the Closing, (a) the Purchased Assets
(including any trade secrets) and (b) any confidential and/or proprietary
information relating to Acquiror or Acquiror’s business obtained in connection
with the efforts undertaken by the parties to consummate the transactions
contemplated hereby, will be held in strict confidence by Seller and will not be
disclosed or used by Seller, except to the extent (a) such information is or
becomes a matter of public knowledge through no fault of Seller, (b)  disclosure
by Seller is, in each case, expressly authorized in writing by Acquiror, (c) if
required to be disclosed by law or judicial order, provided that the Seller
shall give the Acquiror prompt written notice of such required disclosure in
order to afford the Acquiror an opportunity to seek a protective order or other
legal remedy to prevent the disclosure, and shall reasonably cooperate with the
Acquiror’s efforts to secure such a protective order or other legal remedy to
prevent the disclosure. Neither party shall issue any press release or other
public statement relating to the terms of this Agreement or the transactions
contemplated hereby, without the prior written approval of the other party (not
to be unreasonably withheld), except (i) as reasonably necessary to obtain the
necessary consents of third parties contemplated by this Agreement, or (ii) as
required by applicable law or regulation including Acquiror's requirements for
disclosure under the 1934 Securities Exchange Act, as amended as well as such
press releases and other public disclosure as Acquiror deems necessary or
desirable.

 

7

 

 

4.2       Consents. Seller shall use its reasonable efforts to obtain as
promptly as possible, and deliver to Acquiror at or prior to the Closing, all
consents, waivers and approvals from third parties necessary to effect the
assignment and transfer to Acquiror of good and marketable title to all of the
Purchased Assets free and clear of all Encumbrances.

 

ARTICLE V
CONDITIONS TO THE ASSET PURCHASE

 

5.1       Conditions to Obligations of Each Party. The respective obligations of
each party hereto to consummate the transactions contemplated hereby shall be
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions:

 

(a)       No Injunctions or Restraints; Illegality. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the Asset Purchase shall be in effect, nor shall
any action have been taken by any Governmental Entity seeking any of the
foregoing, and no statute, rule, regulation or order shall have been enacted,
entered, enforced or deemed applicable to the Asset Purchase, which makes the
consummation of the Asset Purchase illegal.

 

(b)       Ancillary Agreements. Acquiror and Seller shall have executed the
Ancillary Agreements.

 

5.2       Additional Conditions to Obligations of Acquiror. The obligations of
Acquiror to consummate the transactions contemplated hereby shall be subject to
the fulfillment or satisfaction, at or prior to the Closing, of each of the
following conditions (it being understood that each such condition is solely for
the benefit of Acquiror and may be waived by Acquiror in writing in its sole
discretion without notice, liability or obligation to any Person):

 

(a)       Representation and Warranties. The representations and warranties of
Seller in this Agreement shall be true and correct in all material respects on
and as of the date hereof and on and as of the Closing Date as though such
representations and warranties were made on and as of such date.

 

(b)       Covenants. Seller shall have performed and complied in all material
respects with all covenants, obligations and conditions of this Agreement
required to be performed and complied with by it at or prior to the Closing.

 

(c)       Non-Compete and Indemnity Agreements. Acquiror shall have received
from Mr. Rudy Rupak an executed non-compete agreement in the form of Exhibit B
hereto and an executed Indemnification Agreement in the form of Exhibit C
hereto.

 

(d)       Additional Deliverables. Seller shall deliver or cause to be delivered
to Acquiror, the following items:

 

8

 

 

(i)       the Stock Confirmation and Restriction Agreement in the form attached
hereto as Exhibit B, executed by Seller and each Seller Member receiving shares
Consideration Shares;

 

(ii)       a certificate, dated as of the Closing Date and executed on behalf of
Seller by a Manager of Seller, certifying Seller’s (i) Operating Agreement, and
(ii) manager and member resolutions approving this Agreement and the
transactions contemplated hereby;

 

(iii)       the executed Bill of Sale and Assignment Agreement.

 

ARTICLE VI

SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION BY SELLER

 

6.1       Survival of Representations. The representations and warranties of the
parties contained in this Agreement shall survive the Closing until the date
that is twenty four months following the Closing Date; provided, however, that
any claim for Damages (as defined below) based on Fraud shall survive the
Closing Date until expiration of the applicable statute of limitations.

 

6.2       Indemnification. Subject to the limitations set forth in this
Article VI, Seller and each Seller Member shall indemnify and hold harmless
Acquiror and its successors and assigns from and against any losses,
liabilities, damages, costs and expenses, including the fees of counsel
(collectively, “Damages”) resulting from (i) any breach of any representation or
warranty made by Seller or any Seller Party Member in this Agreement, (ii) any
breach of any of the covenants or agreements made by Seller or any Seller Party
Member in this Agreement, (iii) the operation of the Business or the Purchased
Assets by Seller at any time or times on or prior to the Closing Date and (iv)
any failure of Seller or the Seller Members to pay the Transaction Taxes.

 

ARTICLE VII

GENERAL PROVISIONS

 

7.1       Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given (i) on the date of delivery, if delivered
personally or by commercial delivery service or mailed by registered or
certified mail (return receipt requested) or (ii) on the date of confirmation of
receipt (or the next Business Day, if the date of confirmation of receipt is not
a Business Day), if sent via facsimile (with confirmation of receipt) to the
parties hereto at the address set forth on the signature pages hereto (or at
such other address for a party as shall be specified by like notice).

 

7.2       Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same instrument, and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other party hereto, it being understood
that all parties hereto need not sign the same counterpart.

 

7.3       Entire Agreement; Parties in Interest; Legal Review. This Agreement
and the documents and instruments and other agreements specifically referred to
herein or delivered pursuant hereto, including all the exhibits attached hereto
and the schedules hereto, (i) constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties hereto
with respect to the subject matter hereof, and shall survive any termination of
this Agreement in accordance with its terms and (ii) are not intended to confer,
and shall not be construed as conferring, upon any Person other than the parties
hereto any rights or remedies hereunder and (iii) shall not be assigned by
operation of law or otherwise except as specifically provided herein. The
parties acknowledge that no party hereto shall be deemed to have made any
representations, warranties, agreements or covenants in connection with the
Asset Purchase except as expressly set forth in this Agreement. Each of the
parties acknowledges and agrees that it has had ample opportunity to review the
Asset Purchase Agreement and all related documents with counsel of its choosing.
The parties acknowledge that the Asset Purchase Agreement and all related
documents were prepared by counsel to Global Health Voyager, Inc. at the request
of Global Health Voyager, Inc.

 

9

 

 

7.4       Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of the other party hereto, and any such assignment without
such prior written consent shall be null and void, except that either party may
assign this Agreement to any direct or indirect wholly owned subsidiary;
provided, however, that the assigner shall remain liable for all of its
obligations under this Agreement. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and assigns.

 

7.5       Severability. If any provision of this Agreement, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Agreement shall continue
in full force and effect and shall be interpreted so as reasonably to effect the
intent of the parties hereto. The parties hereto shall use all reasonable best
efforts to replace such void or unenforceable provision of this Agreement with a
valid and enforceable provision that shall achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

 

7.6       Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party hereto shall be deemed
cumulative with and not exclusive of any other remedy conferred hereby or by law
or equity upon such party, and the exercise by a party hereto of any one remedy
shall not preclude the exercise of any other remedy and nothing in this
Agreement shall be deemed a waiver by any party of any right to specific
performance or injunctive relief.

 

7.7       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without reference to such
state’s principles of conflicts of law. The parties hereto hereby irrevocably
submit to the exclusive jurisdiction of the courts of the State of California
and the Federal courts of the United States of America located within the State
of California. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or. With respect to any particular action, suit or proceeding, venue
shall lie solely in Los Angeles County, California.

 

7.8       Attorneys’ Fees. Should suit be brought to enforce or interpret any
part of this Agreement, the prevailing party will be entitled to recover, as an
element of the costs of suit and not as damages, reasonable attorneys’ fees to
be fixed by the court (including costs, expenses and fees on any appeal) and its
costs of suit, regardless of whether such suit proceeds to final judgment.

 

7.9       No Joint Venture. Nothing contained in this Agreement will be deemed
or construed as creating a joint venture or partnership between any of the
parties hereto. No party is by virtue of this Agreement authorized as an agent,
employee or legal representative of any other party. No party will have the
power to control the activities and operations of any other, and their status
is, and at all times will continue to be, that of independent contractors with
respect to each other. Except as provided herein, no party will have any power
or authority to bind or commit any other party. .

 

7.10       Rules of Construction. Each party hereto has been represented by its
own counsel during the negotiation, preparation and execution of this Agreement
and, therefore, hereby waives, with respect to this Agreement, each schedule and
each exhibit attached hereto, the application of any law, regulation, holding or
rule of construction providing that ambiguities in an agreement or other
document shall be construed against the party drafting such agreement or
document.

 

[Signature Page Follows]

 

10

 

  

IN WITNESS WHEREOF, each of Acquiror and Seller have caused this Asset Purchase
Agreement to be executed and delivered by their respective officers thereunto
duly authorized, all as of the date first written above.

 

  Acquiror:       Global Health Voyager, Inc.:       By:  /s/ Ali Moussavi  
Name: Ali Moussavi   Title: Chief Executive Officer       Seller:      
Healthcare International Networks, LLC:       By: /s/ Rudy Rupak   Name: Rudy
Rupak   Title: Manager

 

[Signature Page to Asset Purchase Agreement]

 

 

 

  

List of Attachments

 

1.2 - Purchased assets

1.3 - Assumed Liabilities

Disclosure Letter

Ancillary Agreements

 

 

 

 

Exhibit A

 

Schedule of Seller's members and owners by percentage and type of member
interest.

% of Consideration Shares to be received

 

 

 

 

Exhibit A

 

[confirmation and restriction agreement]

 

Exhibit B

 

[Non Competition Agreement]

 

Exhibit C

 

[Indemnification Agreement]

 

 

 

 

1.2 - Purchased assets

 

Brand Name and Logo: This includes the brand names PLANETHOSPITAL, SIMPOL (Self
Insured Medical Plan Overseas for Less) and the following logo: And the slogan
“A New Way to Care” (Note that a retainer was paid to trademark all of the above
but the trademark was not completed due to lack of funds.):

 

[image_001.jpg]

 

Domain names include:

 

www.planethospital.com

www.planethospital.net

SURROGATEINDIA.COM

SURROGATEINDIA.COM

SURROGATETOURISM.COM

WORLDOFCAREPLAN.COM

AKANKSHAFERTILITY.COM

AKANKSHAINFERTILITY.COM

ASSEENONSICKO.COM

DOCTORNANYAPATEL.COM

DOMESTICMEDICALCARE.COM

DOMESTICMEDICALTOURISM.COM

HOSPITALPLANET.COM

INDIASURROGATE.COM

INDIASURROGATES.COM

MEDICINEOFTOMORROW.NET

PLANETHOSPITAL.CO.UK

PLANETHOSPITAL.COM

PLANETHOSPITAL.INFO

PLANETHOSPITAL.NET

PLANETPROVIDER.COM

SURROGATEINDIA.COM

SURROGATETOURISM.COM

WHATSEEMSTOBETHEPROBLEM.COM

WORLDOFCAREPLAN.COM

WORLDSBESTOFFICEPARTY.COM

WORLDSBIGGESTCHRISTMASPARTY.COM

  

 

 

 

WORLDSBIGGESTXMASPARTY.COM

WORLDSLARGESTCHRISTMASPARTY.COM

WORLDSLARGESTXMASPARTY.COM

 

Various domain names had recently expired the above are current.

- Any and all “Intellectual Properties” (IP), not limited to hosting accounts,
servers, data management systems, and cloud computing systems, which are in
relation to any and all of the domains/websites listed above

 

Hospital and doctor Network Concierge network Publicity and goodwill (over 209
media events). Computers and printers: approx $2,000 worth of equipment

 

 

 

 

Seller Disclosure Letter

 

Seller makes no written disclosures, exceptions, or explanations to the Purchase
Agreement and states "none" as to any exceptions to the Representations and
Warranties.

  

 

 

 